EXHIBIT 5.1 June 5, 2012 BioCancell Ltd. Beck Science Center 8 Hartom St, Har Hotzvim Jerusalem 97775 Ladies and Gentlemen: We have acted as counsel to BioCancell Ltd., a company organized under the laws of the State of Israel (the "Company"), in connection with its filing of a registration statement on Form F-4 (the "Registration Statement") under the Securities Act of 1933, as amended (the "Securities Act"), relating to the proposed issuance of the Company’s ordinary shares, par value NIS 0.01 each, series 1 warrants, series 2 warrants, warrants (other than series 1 and series 2 warrants) and the ordinary shares underline the series 1 warrants, series 2 warrants and the other warrants (collectively, the "Securities") pursuant to the reincorporation merger contemplated by the Agreement and Plan of Merger, dated as ofMay 31, 2012(the “Merger Agreement”), among the Company, BioCancell Therapeutics Inc., a Delaware corporation and BioCancell Merger, Inc., a wholly-owned Delaware subsidiary of the Company. In our capacity as counsel to the Company, we have examined origi­nals or copies, satisfactory to us, of the Company's Articles of Association, resolutions of the Board of Directors and such other documents as we have deemed appropriate as a basis for the opinion expressed below.In such examination, we have assumed the genuineness of all signatures, the legal capacity of natural persons, the authenticity of all documents submitted to us as originals and the conformity with the original documents of all documents submitted to us as copies or facsimiles. As to any facts material to such opinion, to the extent that we did not independently establish relevant facts, we have relied on certificates of public offi­cials and certificates of officers or other representatives of the Company. We are admitted to practice law in the State of Israel and the opinion expressed herein is expressly limited to the laws of the State of Israel. On the basis of the foregoing, we are of the opinion that the Securities being registered pursuant to the Registration Statement, when issued and paid for in the manner described in the Registration Statement, and pursuant to the terms of the Merger Agreement, will be, validly issued, fully paid and non-assessable. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement. In giving our consent, we do not admit that we are in the category of persons whose consent is required under Section7 of the Securities Act or the rules and regulations thereunder. Very truly yours, Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co.
